Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the preliminary amendment filed on 11/17/2021. As directed by the amendment, claims 1-14 have been canceled and claims 15-16 have been added. Thus, claims 15-16 are pending in the application.
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
3.	This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitation(s) is/are: 
“wherein the self-obscuring means that one of the user’s joints captured by the depth camera is obscured by other joints of the user itself” (claim 15, ln. 16-18). The use of the word “means” in the context of this limitation is interpreted as simply helping to define the term “self-obscuring.” The word “means” is not being used as a generic placeholder for performing a function.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
4.	Claim 15 is objected to because of the following informalities:  
The limitation “a deep learning method based on a deep neural network is adopted to acquire the two-dimensional coordinates of the user’s joints” (ln. 9-10, emphasis added) appears as though it should read -- a deep learning method based on a deep neural network is adapted to acquire the two-dimensional coordinates of the user’s joints--
The limitation “are mapped to the three-dimensional coordinates of the user’s joints” (ln. 13-14) should read --are mapped to three-dimensional coordinates of the user’s joints--. While the limitation is clear, the term “the three-dimensional coordinates” lacks an antecedent basis within the claim.
The limitation “to train the deep neural network model” (ln. 16) should read --to train the deep neural network--. While the limitation is clear, the term “the deep neural network model-- lacks an antecedent basis within the claim.
The limitation “wherein the self-obscuring means that” (ln. 16-17) should read --wherein the self-obscuring images means that--.
The limitation “for controlling the motion of the exoskeleton robotic arm” (ln. 21) should read --for controlling motion of the exoskeleton robotic arm--. While the limitation is clear, the term “the motion of the exoskeleton robotic arm” lacks an antecedent basis within the claim.
The limitation “the length of the arm puller and the forearm puller can be adjusted manually or electrically” (ln. 23) should read -- the length of the arm puller and the forearm puller is configured to be adjusted manually or electrically--. While the meaning of the claim is clear, the term “configured to be” should be used in place of “can be” to avoid any interpretation that “can be” implies an optional feature. The claim is interpreted as requiring the length of the arm puller and the forearm puller to be manually or electrically adjustable.
The limitation “the shoulder joint and elbow joint of the user correspond to the position of the shoulder joint and elbow joint of the exoskeleton robotic arm” (ln. 24-25) should read --a shoulder joint and elbow joint of the user correspond to the position of a shoulder joint and elbow joint of the exoskeleton robotic arm--. While the limitation is clear, the terms “the shoulder joint and elbow joint of the user” and “the shoulder joint and elbow joint of the exoskeleton robotic arm” lack an antecedent bases within the claim.
The limitation “the central processor controls the motion of the exoskeleton robotic arm” (ln. 29) should read --the central processor is configured to control the motion of the exoskeleton robotic arm--. While the limitation is clear, the term “configured to” should be used to avoid any interpretation that the claim is directed to a method of operating an exoskeleton robotic arm. The claim is interpreted as a device claim having a central processor that is “configured to” control the motion of an exoskeleton robotic arm.
The limitation “according to the motion postures of the user’s healthy arm” (ln. 29-30) should read --accord to motion postures of the user’s healthy arm--. While the limitation is clear, the term “the motion postures of the user’s healthy arm” lacks an antecedent basis within the claim.
The limitation “the motion control unit controls three drive units” (ln. 31-32) should read -- the motion control unit is configured to control three drive units --. While the limitation is clear, the term “configured to” should be used to avoid any interpretation that the claim is directed to a method of operating drive units. The claim is interpreted as a device claim having a motion control unit that is “configured to” control three drive units.
The term “the arm” (ln. 32 (twice), ln. 37 (twice), should read --the robotic arm-- for the sake of consistency with how the term is originally introduced within the claim.
The limitation “the three drive units comprises” (ln. 33) should read --the three drive units comprise--.
The term “the first joint of the shoulder joint” (ln. 34) should read --a first joint of the shoulder joint--. While the limitation is clear, the term “the first joint of the shoulder joint” lacks an antecedent basis within the claim.
The term “the second joint of the shoulder joint” (ln. 35) should read --a second joint of the shoulder joint--. While the limitation is clear, the term “the second joint of the shoulder joint” lacks an antecedent basis within the claim.
The term “induction” (ln. 37) should read --adduction--.
The term “the third degree of freedom” (ln. 42) should read --a third degree of freedom--. While the limitation is clear, the term “the third degree of freedom” lacks an antecedent basis within the claim.
The limitation “the central processor combines the assessment scales commonly used in clinical practice” (ln. 47-48) should read --the central processor is configured to combine the assessment scales commonly used in clinical practice--. While the limitation is clear, the term “configured to” should be used to avoid any interpretation that the claim is directed to a method of analyzing assessment scales. The claim is interpreted as a device claim having a central processor that is “configured to” combine assessment scales. While the limitation is clear, the term “the assessment” lacks an antecedent basis within the claim.
The limitation “the assessment” (ln. 48) should read --an assessment--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Regarding claim 15, the limitation “self-obscuring images and images of hard-to-detect motion such as spin-forward and spin-backward are added as training sets to train the deep neural network model” (ln. 15-16) has not be described in the specification in manner that one of ordinary skill in the art can make and/or use the full scope of the claimed invention without undue experimentation. Applying a representative sampling of the Wands factors (see MPEP 2164.01(a)):
	(1) The breadth of the claims: The limitation “self-obscuring images and images of hard-to-detect motion such as spin-forward and spin-backward are added as training sets to train the deep neural network model” is a broad limitation. The claims do not provide any description as to the steps or algorithm that makes up these “training sets,” and “hard-to-detect motion” is a broad term that would cover a wide range of user motions. The applicant’s specification does not provide any description on how to make or provide training sets to the deep neural network that would cover self-obscuring images, spin-forward, or spin-backward, let alone the broader category of “hard-to-detect motion[s].”
	(2) The nature of the invention and state of the prior art: the terms “spin-forward and spin-backward” are undefined (see 35 USC 112(b) rejection above) and not terms of art that would be known to one of ordinary skill in the art before the effective filing date of the claimed invention. The examiner has not come across the terms “spin-forward” or “spin-backward” in a prior art search within the context of upper limb rehabilitation (or any type of rehabilitation). Furthermore, a search of the prior art has not revealed any type of “training sets” based on “self-obscuring images” and “images of hard-to-detect motion” that are used to train “deep neural network models” within rehabilitation training systems. Therefore, these features are not “well-known” and must be sufficiently described within the applicant’s specification to allow one of ordinary skill in the art to make and/or use the claimed invention without undue experimentation.
	(3) The level of predictability in the art: The amount of guidance or direction needed to enable the invention is inversely relative to the amount of knowledge in the state of the art as well as the predictability in the art. As stated above, it appears nothing is known about “training sets” based on “self-obscuring images” and “images of hard-to-detect motion” that are used to train “deep neural network models” within rehabilitation training systems, whereby the applicant is required to provide a great amount of guidance and direction in describing these features within the specification. “Nascent technology…must be enabled with a ‘specific and useful teaching’” (Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004)).
	(4) The amount of direction provided by the inventor: A look into the applicant’s specification only reveals a repetition of what the applicant is claiming. Paragraph [0043] is the only section that describes these “training sets.” The passage only states: “In the deep learning method based on the deep neural network, self-obscuring images and images of special and hard-to-detect motion such as spin-forward and spin-backward are added as training sets to train the deep neural network model. Self-obscuring means that one of the user's joints captured by the depth camera 11 is obscured by other joints of the user itself” (Paragraph [0043]). This provides little more than what is already recited in the claims.
	Additionally, the limitation “the central processor is configured to combine the assessment scales commonly used in clinical practice to perform the assessment by quantifying all the motion in the scales for automatic assessment which comprises a deep learning method based on Long Short-Term Memory to determine the completion of the motion…during the training of the model, the key frames and key nodes of different motion sequences are manually marked to achieve static matching of standard motion, followed by automatic sampling to get more adjacent frames to achieve dynamic matching, and the key frames, key nodes, and adjacent frames are combined for encoding to form a model of standard motion template sequences, finally, the longest common subsequence algorithm is used to identify whether the motion performed by the user conforms to the standard motion” has not be described in the specification in manner that one of ordinary skill in the art can make and/or use the full scope of the claimed invention without undue experimentation. Applying a representative sampling of the Wands factors (see MPEP 2164.01(a)):
	(1) The breadth of the claims: The limitation “the central processor is configured to combine the assessment scales commonly used in clinical practice to perform the assessment by quantifying all the motion in the scales for automatic assessment which comprises a deep learning method based on Long Short-Term Memory to determine the completion of the motion” is a broad limitation, as there is no standard for “the assessment scales commonly used in clinical practice,” or for what is encompassed by “a deep learning method based on Long Short-Term Memory.” The applicant’s specification does not provide any description on how to determine these “commonly used” assessment scales, or how to make or provide “a deep learning method based on Long Short-Term Memory.”
(2) The nature of the invention and state of the prior art: A search of the prior art has not revealed the claimed type of assessment based on commonly used assessment scales, Long Short-Term Memory, key frames, key nodes, a model of standard motion template sequences, and “the longest common subsequence algorithm.” Therefore, these features are not “well-known” and must be sufficiently described within the applicant’s specification to allow one of ordinary skill in the art to make and/or use the claimed invention without undue experimentation.
(3) The level of predictability in the art: The amount of guidance or direction needed to enable the invention is inversely relative to the amount of knowledge in the state of the art as well as the predictability in the art. As stated above, it appears nothing is known about assessing user motion with a central processor based on commonly used assessment scales, Long Short-Term Memory, key frames, key nodes, a model of standard motion template sequences, and “the longest common subsequence algorithm.”, whereby the applicant is required to provide a great amount of guidance and direction in describing these features within the specification. “Nascent technology…must be enabled with a ‘specific and useful teaching’” (Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004)).
(4) The amount of direction provided by the inventor: A look into the applicant’s specification only reveals a repetition of what the applicant is claiming. Paragraph [0044] appears to only to be a duplicate of the claimed limitations.
Any remaining claims are rejected as being dependent upon a rejected base claim.
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 15, the following limitations are considered indefinite:
In lines, 8-14 the limitation “which comprises: first, a deep learning method…then the depth coordinates of the user’s joints are acquired…and finally the acquired two-dimensional coordinates and depth coordinates of the user’s joints are mapped to the three-dimensional coordinates of the user’s joints” is unclear what component of the system “comprises” these features. Is it the entire “upper limb rehabilitation system” itself, the “upper limb function assessment device,” the “central” processor,” or some other component that comprises this functionality? For the purposes of examination, the limitation will be interpreted as the central processor as being configured to perform “first, a deep learning method…then the depth coordinates of the user’s joints are acquired…and finally the acquired two-dimensional coordinates and depth coordinates of the user’s joints are mapped to the three-dimensional coordinates of the user’s joints.” Additionally, this limitation is indefinite because the limitation is unclear if it is referring to a device (i.e. “an upper limb rehabilitation training system”) or a method (i.e. a method of mapping three-dimensional coordinates of a user’s joints via a deep learning method based on a deep neural network). For the purposes of examination, the claim will be interpreted as a device claim, wherein the device comprises a central processor that is “configured to” perform the steps recited in the limitation in question.
In lines 15-16, the limitation “images of hard-to-detect motion such as spin-forward and spin-backward are added to training sets” is indefinite because use of the term “such as” makes it unclear if the claim requires “spin-forward” and “spin-backward” as training sets used to train the deep neural network or if these features are optional. For the purposes of examination, the claim will be interpreted as requiring “spin-forward” and “spin-backward” training sets. Additionally, the meaning of the terms “spin-forward” and “spin-backward” is not known. These terms are not common in the art, and the specification provides no definition or guidance as to the meaning of these terms. Paragraph [0043] of the applicant’s specification merely states that “spin-forward” and “spin-backward” are added as training sets without any explanation as to what these terms mean. For the purposes of examination, the term “spin forward” will be interpreted as rotating the shoulder joint forward, and “spin backward” will be interpreted as rotation the should joint backward. Thus, the claim requires a training set of a user rotating their shoulder joint both forward as backward that is used to “train the deep neural network.”
In lines 23 and 37, the terms “abduction/adduction” and “lifting/lowering” are indefinite as to the meaning of the slash (“/”) within the term (e.g. does “lifting/lowering” mean “lifting and lowering,” “lifting or lowering,” or “lifting and/or lowering”?) For the purposes of examination, the slash will be interpreted as “and/or.”
In lines 45-46, the limitation “the shoulder joint and the elbow joint of the exoskeleton robotic arm are of a surrounding sliding rail structure” is unclear as to the meaning of “of a surrounding sliding rail structure.” For the purposes of examination, the limitation will be interpreted as the exoskeleton robotic arm having a sliding railing structure.
In lines 47-48, the limitation “the assessment scales commonly used in clinical practice to perform the assessment” is indefinite as to what assessment scales are “commonly used in clinical practice.” It’s unclear what these common assessment scales include. For the purposes of examination, any type of scale or benchmark for assessing the motion of a patient will be considered sufficient to meet the limitation of “the assessment scales commonly used in clinical practice to perform the assessment.” Additionally, the term “the assessment” lacks an antecedent basis.
In line 48, the limitation “all the motion in the scales” lacks an antecedent basis. It’s unclear what is meant by “the scales” and “the motion” in the scales. For the purposes of examination the limitation “all the motion in the scales” is interpreted as data points in a template of motion that is included in the “deep learning method.”
In lines 51-52, the limitation “the key frames and key nodes of different motion sequences are manually marked” is unclear because “the key frames and key nodes of different motion sequences” lacks an antecedent basis. Additionally, the claim is unclear as to the meaning of “manually marked.” Does this require a human user to evaluate certain frames of template motion charts and mark certain points along these charts? Is this an action configured to be taken by the central processor?
In lines 51-64, the limitations “during the training model, the key frames and key nodes of different motion sequences are manually marked…the longest common subsequence algorithm is used to identify whether the motion performed by the user conforms to the standard motion…an assessment report is formed, and then the system and physician provide a diagnosis plan and a targeted exercise prescription” is unclear if the limitation is directed to a device (i.e. an “upper limb training system” configured to perform these functions) or a method of assessing a patient’s motions, providing a diagnosis, and prescribing targeted exercise. For the purposes of examination, the limitation will be interpreted as a device that is configured to perform the claimed steps or functions.
In lines 55-56, the term “the longest common subsequence algorithm” lacks an antecedent basis. It is unclear what type of algorithm or what types of steps comprise a “longest common subsequence” algorithm.
In line 59, the term “the standard motion template sequence model” lacks an antecedent basis. It is unclear what type of algorithm or what types of steps comprise a “standard motion template sequence model.”
In lines 59-60, the limitation “the non-standard degree of the current motion of the user” lacks an antecedent basis. It is unclear what a “non-standard degree” comprises.
Any remaining claims are rejected as being dependent upon a rejected base claim.
Allowable Subject Matter
9.	Claims 15-16 would be allowable if rewritten or amended to overcome the objections and rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) set forth in this Office action.
10.	The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose (1) “in the deep learning method based on the deep neural network, self-obscuring images and images of hard-to-detect motion such as spin-forward and spin-backward are added as training sets to train the deep neural network model, wherein the self-obscuring [images] means that one of the user’s joints captured by the depth camera is obscured by other joints of the user itself, so as to avoid the problem of inaccurate detection of joints’ coordinates due to self-obscuring, and accurately detect the 3D coordinates of the user’s joints” (claim 15, ln. 14-19) or (2) “the central processor combines the assessment scales commonly used in clinical practice to perform the assessment by quantifying all the motion in the scales for automatic assessment which comprises a deep learning method based on Long Short-Term Memory to determine the completion of the motion, including: whether it is fully completed, partially completed or completely incomplete, during the training of the model, the key frames and key nodes of different motion sequences are manually marked to achieve static matching of standard motion, followed by automatic sampling to get more adjacent frames to achieve dynamic matching, and the key frames, key nodes and adjacent frames are combined for encoding to form a model of standard motion template sequences, finally, the longest common subsequence algorithm is used to identify whether the motion performed by the user conforms to the standard motion: firstly, the current motion of the user is detected in real time to form the motion sequence, and then the longest common subsequence is obtained by comparing the motion sequence with the standard motion template sequence model, so as to provide feedback on the non-standard degree of the current motion of the user, and to make judgment and specific scoring for the completion of the motion, the key frames, the key nodes, the adjacent frames and the current motion frames include the 3D coordinates of each joint of the user, after the assessment of all motion is completed, an assessment report is formed, and then the system and the physician provide a diagnosis plan and a targeted exercise prescription” (claim 15, ln. 47-64).
	The closest prior art of record is Kim et al (2014/0172166), Baldoni et al (2020/0155406), and Tas et al (2018/0338710).
	Kim discloses an upper limb rehabilitation training system (Fig. 1) comprising: an upper limb function assessment device (Fig. 1, motion measuring unit 100), wherein the upper limb function assessment device comprises a display ([0087] discloses simulation spectacles that can show a display that assists in stimulating a specific motion of the healthy side of the user), a depth camera (Fig. 5, camera 121) and a central processor (Fig. 5, control unit 500), wherein the depth camera is configured to capture a user's motion ([0025] discloses the camera capturing the motion of the user’s arms), the display is configured to display motion demonstration and the user's motion ([0087] discloses displaying a simulation) and the central processor is, respectively, connected to the display and the depth camera (Fig. 5, camera 121 is connected to the control unit 500. Similarly, the display disclosed in [0087] would be connected to the control unit 500); an exoskeleton robotic arm (Fig. 3, robot 200) and a motion control unit (Fig. 5, operation control unit 510), wherein the motion control unit is connected to the central processor for controlling the motion of the exoskeleton robotic arm (Fig. 5, operation control unit 510 is connected to the overall control unit 500), wherein the exoskeleton robotic arm further comprises an arm puller (Fig. 3, upper arm fixing portion 220) and a forearm puller (Fig. 3, forearm fixing portion 240), and the length of the arm puller and the forearm puller can be adjusted manually or electrically to accommodate users with different arm lengths ([0066] discloses that the lengths of the upper arm fixing portion 220 and the forearm fixing portion 240 can be adjusted according to the lengths of the upper and forearm portion of the subject), and the shoulder joint and elbow joint of the user correspond to the position of the shoulder joint and elbow joint of the exoskeleton robotic arm, respectively (Fig. 1 depicts the shoulder and elbow of the user corresponding to the shoulder joint and elbow joint of the robot 200), wherein the user's motion comprises motion postures of the user's healthy arm and the depth camera is configured to capture the motion postures of the user's healthy arm in real time ([0051] discloses the camera 121 as capturing the motion of the healthy arm of the user), the central processor controls the motion of the exoskeleton robotic arm according to the motion postures of the user's healthy arm, thereby driving the user's affected arm on the exoskeleton robotic arm to make corresponding motion ([0097]-[0098] discloses the motion of the healthy arm 11 controlling the movement of the hemiplegic arm 12 via control unit 500), 
Baldoni discloses an exoskeleton used for upper arm rehabilitation (Fig. 4, exoskeleton 200), the exoskeleton comprising a motion control unit configured to control three drive units for achieving abduction/adduction of the arm (Fig. 4, actuator 210 is configured to perform abduction/adduction of the arm about axis “x”), lifting/lowering of the arm (Fig. 4, actuator 220 performs lifting/lowering of the arm about axis “y”) and flexion of the forearm of the exoskeleton robotic arm (Fig. 4, actuator 240 performs forearm flexion/extension about axis “y’”), the three drive units comprises a first drive unit corresponding to the first joint of the shoulder joint (Fig. 4, drive unit 210), a second drive unit corresponding to the second joint of the shoulder joint (Fig. 4, drive unit 220), and a third drive unit corresponding to the elbow joint (Fig. 4, drive unit 240); the first drive unit, the second drive unit and the third drive unit are configured to realize the abduction/induction of the arm, the lifting/lowering of the arm, and the flexion of the forearm ([0070]-[0071] discloses the abduction/adduction of the upper arm and the flexion/extension of the upper arm; [0074] discloses the flexion of the forearm), the exoskeleton robotic arm comprises a shoulder joint and an elbow joint (Fig. 4 depicts a shoulder joint and an elbow joint), the shoulder joint comprises a first joint of the shoulder joint (Fig. 4, joint 210) and a second joint of the shoulder joint (Fig. 4, joint 220) and a third passive joint of the shoulder joint (Fig. 4, spacer joint 230; see [0073]), and the elbow joint comprises a first joint of the elbow joint (Fig. 4, elbow joint 240) and a second passive joint of the elbow joint (Fig. 4, space joint 250; see [0077]), the first joint of the elbow joint is configured to realize the flexion of the forearm ([0074] discloses the flexion of the forearm), the third degree of freedom of the shoulder joint of the exoskeleton robotic arm is configured to achieve flexion of the forearm which is passively controlled (Fig. 4, spacer joint 230 is passively controlled); the shoulder joint and the elbow joint of the exoskeleton robotic arm are of a surrounding sliding rail structure (Fig. 4, the exoskeleton 200 has a rail system upon which the shoulder and elbow joints are mounted).
Tas discloses a system for tracking the motion of a subject (Fig. 1) comprising a depth camera comprising an RGB camera (Fig. 2, RGB camera 210; [0029]) and a depth camera (Fig. 2, active 3D infrared camera; [0029]), wherein the RGB camera is configured to obtain two-dimensional coordinates of the user's joints ([0033]) and the depth camera is configured to obtain depth coordinates of the user's joints ([0032]), which comprises: first, a deep learning method based on a deep neural network is adopted to acquire the two-dimensional coordinates of the user's joints from color images captured by the RGB camera of the depth camera ([0041] discloses a benchmark system that uses established rating scales of movement and compares images from the camera to the benchmarks), and then the depth coordinates of the user's joints are acquired by the depth images captured by the depth camera of the depth camera, and finally the acquired two-dimensional coordinates and depth coordinates of the user's joints are mapped to the three-dimensional coordinates of the user's joints ([0045]).
	However, Kim, Baldoni, Tas, and the prior art of record do not disclose the limitations cited as the allowable subject matter (i.e. the “self-obscuring images and images of hard-to-detect motion such as spin-forward and spin-backward are added as training sets to train the deep neural network model” or “the central processor combines the assessment scales commonly used in clinical practice to perform the assessment…as then the system and the physician provide a diagnosis plan and a targeted exercise prescription”).
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pande et al (2020/0323657) and Fournier et al (2020/0214572) discloses bilateral rehabilitation devices for improving the motion of a user’s upper arms.
Kim et al (2021/0192195), Schweighofer (2020/019774), and Barrea et al (2017/0136296) discloses imaging techniques and deep learning for tracking the motions of a person.
Wang et al (2021/0137767), Scattareggia Marchese et al (2020/0009719), Soltani-Zarrin et al (2019/0201273), and Deshpande et al (2016/0206497) disclose exoskeletons for shoulder rehabilitation.
Tadi et al (2018/0336973), Cramer (2018/0263535), and Ortiz Catalan (2017/0025026) disclose limb rehabilitation with user feedback display.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785